DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Status of Claims
Claims 1-13 and 16-17  were rejected in Office Action mailed on 03/05/2020.
	Applicant filed a response, amended claims 1, 5, 8-11, and 16-17.
	Claims 1-17 are currently pending in the application, of claims 14-15 are withdrawn from consideration.
	The merits of claims 1-13 and 16-17 are addressed below.

Response to Arguments
	Examiner appreciates the amendments to correct the informalities of claims 8-11 and 16-17. As such, the objections to the claims are withdrawn. 
	Applicant argue that Kishi teaches a composition with SBR whereas Sun uses a CSBR and therefore, a skilled artisan would not be motivated to combine the teachings of Sun and Kishi as a useful container sealant composition would not be obtained.
	Examiner agrees that Kishi teaches a SBR as opposed to a CSBR however, Kishi was brought to cure the deficiency that the composition can be substantially free of colloidal silica, not to cure a deficiency of a lack of CSBR as Sun already teaches such characteristics. In addition, Sun teaches container sealants compositions based on SBR and CSBR are well known (paragraph [0002]) and recognize that both, SBR and CSBR can be used where as CSBR with 
	Applicant argue Sun teaches away from use of any other fillers other than colloidal silica pretreated with an organosilane and Kishi does not teach interchangeability or equivalence in the fillers. 
	Examiner agrees that Sun teaches a container composition having colloidal silica pretreated with an organosilane but does not exclude all other fillers from being used (i.e., other fillers within “various silicas”); it only exclude a ”typical colloidal silica” (paragraph [0002]). In fact, Sun teaches typically sealant compositions include a filler and a tackifier where various silicas are use but among those typical colloidal silica is not usable as container sealant. There is no suggestions that all other fillers aside from colloidal silica pretreated with an organosilane cannot be used. Kishi is reasonably pertinent to the teachings of Sun (as indicated above as Sun teaches container sealant compositions are well known to have SBR and CSBR and Kishi teaches a composition with SBR), one of ordinary skill in the art could have looked a Kishi and found that other fillers can be used in place of typical colloidal silica and also have a composition with improved high tensile strength (i.e., improved resistance to external stress and improved sealing properties) (paragraph [0024]). Kishi does not explicitly articulate the interchangeability and equivalence of the fillers, however this is clearly implicit. Kishi teaches as the filler, there might be various fillers and the preferred are silica (which includes colloidal silica and other silica based fillers), clay, titanium dioxide, and talc (paragraph [0012]). Therefore, one could have looked at Kishi and try any of various silicas (excluding typical colloidal silica), clay, titanium dioxide, or talc and expect to also have improved tensile strength. If anything, Kishi can be taken with a different approach and meet all the limitations of the claimed container sealant composition expect of that of the CSBR which can be obviated by Sun. Moreover, it appears that the recitation “substantially free of colloidal silica” in claim 1 does not refer to a composition completely free of colloidal silica. 

Claim Rejections - 35 USC § 103 (maintained)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (U.S. Patent Application Publication 2015/0027087) and further in view of Kishi et al. (U.S. Patent Application Publication 2010/0163156).
Regarding claims 1-4, Sun teaches a container sealant composition (abstract) comprising a latex of a carboxylated styrene-butadiene rubber (CSBR) solids (paragraph [0006]), a filler consisting of colloidal silica (paragraph [0007]), an organosilane (paragraph [0009]) and a tackifier (paragraph [0015]);
wherein the weight ratio of the carboxylated styrene-butadiene rubber (CSBR) solids to filler ranges from 100:5 to 100:40 (paragraph [0007]).

Kishi, also directed to a container sealant composition (i.e., can cap sealing composition) (abstract), teaches a composition having a CSBR, a tackifier, and a filler (paragraph [0009]-[0010). Further, Kishi teaches various fillers may be used in the sealant composition including various such as silica based fillers, calcium carbonate, kaolin clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide (paragraph [0012]) (claim 8).
In light of the disclosure of Kishi of the equivalence and interchangeability of using colloidal silica with hydrous silicic acid, synthetic silicate, unhydruous silicic acid, or calcium carbonate, kaolin, clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide (Kishi, paragraph [0012]), it would therefore be obvious to one of ordinary skill in the art to use one of or a combination of hydrous silicic acid, synthetic silicate, unhydruous silicic acid, or calcium carbonate, kaolin, clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide and not select colloidal silica as filler, and thereby arrived at the claimed invention with substantially free of colloidal silica. 
As to the particulars of the composition being free of a stabilizer, Sun does not teach a stabilizer is required therefore, in the absence of a teaching which requires a stabilizer there would not be a reason or guidance to have one. 
Regarding claims 5-7, Sun teaches the organosilane has the general formula

    PNG
    media_image1.png
    78
    151
    media_image1.png
    Greyscale


Regarding claim 8, Sun teaches the amount of organosilane (i.e., agent) is 1 to 15 part by weight of organosilane per 100 parts by weight of filler (i.e., colloidal silica) (paragraph [0013]-[0014]).
Regarding claim 9, Sun teaches the tackifier is at least one member selected from the group consisting of rosin-based resins, terpene-based resins, phenol-formaldehyde-based resins, and petroleum hydrocarbon-based resins and the amount of the tackifier is 10-150 parts by weight per 100 parts by weight of the carboxylated styrene-butadiene rubber (CSBR) solids (paragraph [0015]).
Regarding claim 10, Sun teaches an additional filler, wherein the additional filler comprises at least one material selected from the group consisting of silica, titanium dioxide, calcium carbonate, alumina white, calcium sulfate, aluminum hydroxide and talc, and wherein the amount of the additional filler is 5-150 parts by weight per 100 parts by weight of the CSBR solids (paragraph [0016]).
Regarding claim 11, Sun teaches the carboxylated styrene-butadiene rubber has a gel content of 0 to 70 wt.%, a Mooney viscosity of 30 to 150 (ML1+4, 100 C) and a styrene content of 20 to 60 wt.% (paragraph [0006]). 
Regarding claim 12, Sun teaches the composition is free of crosslinking agent (paragraph [0009]). 
Regarding claim 13, as indicated above in claim 1, the composition in light of Kishi will result in a sealant with no colloidal silica, which meets the claimed limitation.   
Regarding claim 16, Sun teaches a container sealant composition (abstract) comprising:
a. a copolymer of styrene, butadiene and carboxylic acid, said carboxylic acid being present in an amount of about 0.5 to 6% by weight of the copolymer, said copolymer having carboxyl groups (paragraph [0006];
b. a filler consisting of colloidal silica (paragraph [0007]);
c. an organosilane comprising functional groups reactive with the carboxyl groups (paragraphs [0009]);
d. a tackifier (paragraph [0015]); and 
e. optionally one or more additives selected from the group consisting of colorants, antioxidants, thickeners, bactericides, surfactants and pH adjusters (paragraph [0017])
wherein the weight ratio of a) to b) ranges from 100:5 to 100:40 (paragraph [0007]);
and the amount of the organosilane is 1 to 15 parts by weight per 100 parts by weight of the filler (paragraph [0013]-[0014]);
wherein the composition is free of crosslinking agent (paragraph [0009]).
Sun does not teach the container sealant composition being substantially free of colloidal silica.
Kishi, also directed to a container sealant composition (i.e., can cap sealing composition) (abstract), teaches a composition having a CSBR, a tackifier, and a filler (paragraph [0009]-
In light of the disclosure of Kishi of the equivalence and interchangeability of using colloidal silica with hydrous silicic acid, synthetic silicate, unhydruous silicic acid, or calcium carbonate, kaolin, clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide (Kishi, paragraph [0012]), it would therefore be obvious to one of ordinary skill in the art to use one of or a combination of hydrous silicic acid, synthetic silicate, unhydruous silicic acid, or calcium carbonate, kaolin, clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide and not select colloidal silica as filler, and thereby arrived at the claimed invention with free of colloidal silica. 
As to the particulars of the composition being free of stabilizer, Sun does not teach a stabilizer is required therefore, in the absence of a teaching which requires a stabilizer there would not be a reason or guidance to have it. 
Regarding claim 17, Sun teaches a container sealant composition (abstract) of a carboxylated styrene-butadiene rubber (CSBR) solids (paragraph [0009]), a filler comprising colloidal silica (paragraph [0007]), an additional filler selected from the group consisting of silica, titanium dioxide, calcium carbonate, alumina white, calcium sulfate, aluminum hydroxide and talc, and wherein the amount of the additional filler is 5-150 parts by weight per 100 parts by weight of the CSBR solids (paragraph [0016]) an organosilane (paragraph [0009]) and a tackifier (paragraph [0015]); and optionally one or more additives selected from the group consisting of colorants, antioxidants, thickeners, bactericides, surfactants and pH adjusters 
Sun does not teach the container sealant composition comprises a kaolin clay filler.
Kishi, also directed to a container sealant composition (i.e., can cap sealing composition) (abstract), teaches a composition having a CSBR, a tackifier, and a filler (paragraph [0009]-[0010). Further, Kishi teaches various fillers may be used in the sealant composition including various such as colloidal silica, calcium carbonate, kaolin clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide (paragraph [0012]) (claim 8).
In light of the disclosure of Kishi of the equivalence and interchangeability of using colloidal silica, as disclose by Sun, with kaolin, clay as presently claimed (Kishi, paragraph [0012]), it would therefore be obvious to one of ordinary skill in the art to use kaolin clay as opposed to colloidal silica as filler, and thereby arrived at the claimed invention. Since Sun teaches the weight ratio of the carboxylated styrene-butadiene rubber (CSBR) solids to filler ranges from 100:5 to 100:40 (paragraph [0007]), this will result in having such proportion with respect to Kaolin clay.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746